Citation Nr: 1520520	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  12-20 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision which granted service connection for PTSD, and awarded a 30 percent rating, effective November 2010.  The Veteran disagreed with the 30 percent rating and the current appeal ensued.  

The Veteran later testified at a December 2013 videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing testimony is of record in the Veteran's virtual VA file.  

By rating decision of February 2012, entitlement to a TDIU was denied and was not appealed.  However, during the Veteran's December 2013 videoconference hearing, the Veteran raised the issue of TDIU, claiming he was unable to work and receive treatment for his PTSD.  The Veteran underwent additional VA examination in March 2015, and the examiner addressed the Veteran's employability.  The United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his initial increased rating claim pursuant to Rice.  Therefore, it has been added as an additional issue for current appellate review.  



FINDINGS OF FACT

1.  For the entirety of the appellate period, the Veteran's service-connected PTSD has resulted in occupational and social impairment with deficiencies in most areas such as work, family relations, thinking, or mood due to symptoms of depression, impaired impulse control, difficulty in adapting to stressful circumstances and maintaining effective relationships; total occupational and social impairment is not shown. 

2.  The Veteran is service connected for PTSD, increased to 70 percent disabling during the pendency of this claim.  

3.  The Veteran has a college degree and had prior work experience as a driver's license examiner at the Department of Motor Vehicles.  He last worked on a full time basis on June 30, 2014.

4.  As of July 1, 2014, the Veteran's service-connected PTSD, alone, was of such severity to preclude him from engaging in substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent and no higher for PTSD have been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. § 4.130 , Diagnostic Code (DC) 9411 (2014).

2.  The criteria for entitlement to TDIU have been met since July 1, 2014.  38 U.S.C.A. §§ 1155 , 5103(a), 5103A, 5107 (West 2014); 
38 C.F.R. § 4.16 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, the Board is granting in full the benefit sought on appeal in the for an initial increased rating for PTSD and a TDIU. Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.   


Initial Increased Rating-PTSD

The Veteran asserts that his PTSD is more severe than currently rated.  He indicates that he requires group therapy and medication for his PTSD, and that he cannot work and receive therapy.  He therefore claims he is entitled to TDIU.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155;38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

In determining the level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. §§ 4.2, 4.41 (2014).  An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2014).  

When the appeal arises from an initial rating, as in this case, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are also appropriate in increased rating claims in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  With an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).   

By rating decision of March 2011, the RO granted service connection for PTSD.  A 30 percent rating was awarded, effective November 2010.  A 30 percent rating has been in effect since that date. 

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411, for PTSD.  Under the General Rating Formula for Mental Disorders, total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is rated 100 percent disabling.  38 C.F.R. § 4.130.  

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships is to be rated 70 percent disabling.  38 C.F.R. § 4.130. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships is to be rated 50 percent disabling.  38 C.F.R. § 4.130.  

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) is to be rated as 30 percent disabling.  38 C.F.R. § 4.130.  

The Board also notes that, under 38 C.F.R. § 4.130, as pertinent in this case, the nomenclature employed in this portion of the rating schedule is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the American Psychiatric Association (DSM-IV).  As indicated in Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness and a 61 to 70 score indicates some mild symptoms (e.g . depressed mood and mild insomnia) or some difficulty in social occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. A 51 to 60 score indicates moderate symptoms, e.g., flattened affect, circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational or school functioning; e.g., few friends or conflicts with peers or co-workers. A GAF score of 41 to 50 reflects a serious level of impairment, e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting or serious impairment in social, occupational or school functioning, e.g., no friends, unable to keep a job. A GAF score of 31 to 40 reflects some impairment in reality testing or communication, e.g., speech is illogical at times, obscure or irrelevant, or major impairment in several areas such as work, school, family relations, judgment, thinking or mood, e.g., depressed man avoids friends, neglects family, and is unable to work.  See 38 C.F.R. § 4.130 . 

After scrutinizing the evidence - which includes VA examination reports, treatment records,  and videoconference hearing testimony from the Veteran, the Board finds that the totality of the evidence supports the assignment of a 70 percent rating, and no higher, for the entirety of the appellate period for the Veteran's PTSD.  

During the appellate period, the Veteran had PTSD symptoms that reflected GAF scores from 65 to 58.  In February 2011, his GAF score was 65.  The next month in March 2011, his GAF was noted to be 58.  In February 2011 during a VA outpatient treatment examination, it was noted that he could only sleep in 45 minute increments.  He stated that the medication prescribed for his PTSD made him "feel like a zombie."  He had nightmares at least twice a week with night sweats.  When depressed, he had insomnia, anhedonia, and loss of appetite.  He had no suicidal or homicidal ideation.  His cognition was intact and his judgment was good, as he recognized the need for treatment.  The record noted that he attended group therapy from January 2011 to April 2011, but although he expressed the need for therapy, he was unable to continue because of his work schedule.  

In March 2011, the Veteran underwent VA examination.  The Veteran indicated that he had sleep disturbance which included difficulty falling asleep.  The examiner noted that the Veteran had been married four times and divorced 3 times.  He considered his inability to control his PTSD as the cause for his failed marriages.  He stated he felt like a failure and should have done more to save his marriages.  He complained of not caring, not having any emotion, or drive.  He was on an antidepressant at the time of the examination.  He felt that therapy was helpful, but it interfered with his work schedule.  He also had nightmares and insomnia.  He had intrusive thoughts, and avoided people.  He had no hallucinations or delusions.  He lived with his wife.  He attended church once a month and bowled in a bowling league once a week.  Otherwise, he had limited friends and he avoided people.  His GAF was 58.  

The Veteran underwent VA examination again in November 2011.  He expressed symptoms of memory loss, depressed mood, anxiety, suspiciousness, and feelings of detachment.  He continued to express that he had problems with interactions on the job at the Motor Vehicles Department with southeast Asians because of his time in Vietnam.  The examiner stated that the Veteran's level of impairment was about the same as it was in March 20111.  The examiner stated that although there was a level of impairment as to his employment, he was still working; therefore, individual unemployability was not found.  

VA outpatient treatment records show that the Veteran was considered too depressed in September 2012.  It was noted in October 2012 that he was unable to participate in a sleep group  because of his work schedule.  In October 2012 through September 2014, he periodically participated in a Cognitive Behavioral Group for treatment of insomnia.  In 2014, he retired.  It was indicated around that time, that his wife had to remind him to eat.  

In December 2013, the Veteran testified at a videoconference hearing before the undersigned VLJ.  The Veteran stated that he had panic attacks 2 to 3 times a week at home.  He claimed to have issues dealing with multi cultures and that mixed environments with Vietnamese caused him a lot of difficulty.  He stated that he preferred to stay by himself.  The last time his medication was changed was in July 2013.  He testified that his medication had been changed 5 times.  He related his condition had worsened and that he had short term memory problems, forgetting complex tasks.  His mood was noted to go up and down.  He related he was able to get along with his supervisor and coworkers on the job, he only had severe difficulty with Vietnamese clients.  He stated he bowled in a league once a week, and that he got along well with his step great-grandchildren, who lived with him.  He testified that his sleep was disturbed, sleeping only in spurts.  He stated he was seen periodically, trying to be seen every 2 months.  He stated he had not seen a psychiatrist, seeing only his primary care physician for medication.  

In an October 2014 Application for Increased Compensation Based on Unemployability, the Veteran reported that he last worked on a full time basis on June 30, 2014 as a driver's license examiner.  He also reported four years of a college education.

In March 2015, the Veteran underwent an additional VA examination.  He stated that he had problems due to his PTSD.  He related that his marriage was strained and this was his 4th marriage, having divorced 3 previous times.  He stated that he had few friends as he prefers limited contact with others.  He related a good relationship with his stepchildren and especially his step great grandchildren who lived with him.  He had no biological children with any of his spouses.  He stated that he had contact with his only brother twice a year.  He stated he previously went to the casino every 2 months, but that since that time, he limited his trips because he did not like being around others or in places where they served alcohol.  He sporadically attended church, and he participated in Music for Vets and bowled in a league once a week.  He stated he was an inactive Mason and a lifetime member of the VFW, but he did not participate with either group.  He was able to handle his activities of daily living, but left the shopping to his wife and stepdaughter, as performing that activity meant interaction with others.  It was noted during the examination that he had problems with concentration, memory, anxiety, irritability, anger issues, apathy, withdrawal, and feelings of detachment; all of these symptoms affected his employment.  At the time of the examination, he had resigned from his employment because these symptoms were not relieved on PTSD medication.  The examiner felt that it would be unlikely that the Veteran would be able to secure or maintain employment across most competitive work and environmental settings due to the severity of his PTSD symptoms and his resultant reduced productivity and reliability.   

Throughout the appellate period, the Veteran's symptomatology has been productive of deficiencies of occupational and social impairment in areas of work, family relations, thinking, or mood due to symptoms of depression, impaired impulse control, difficulty in adapting to stressful circumstances and maintaining effective relationships.  The Veteran has had sleep impairment, having difficulty with sleep at night.  During the pendency of the claim, the Veteran stopped working, as his lack of concentration and other symptomatology of PTSD affected his employment.  He had increases in his medication to assist in sleep and later, he changed his medication to try to help his sleep disturbance.  He related his medications had been changed at least 5 times.  He was able to get along with his sibling, although he only had contact with him 2 times a year.  He had a good relationship with his stepchildren, and the step great grandchildren, who lived with him.  He did not like to associate with people very much and had limited friendships.  However, he did bowl in a league once a week, and participated in Music for Vets.  He stated that although he was a Mason and a lifetime member of VFW, he was inactive and not involved with either organization.  Based on these findings, the totality of the evidence supports a 70 percent rating for his PTSD.  Total occupational and social impairment, necessary for a 100 percent rating, has not been shown.  


TDIU

A veteran may be awarded TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.26 (2014).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014); see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  

TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a) (2014).  In addition, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  Id. 

The Veteran is service connected for PTSD, rated as 70 percent disabling.  This is the Veteran's only service-connected disability.  

It is important to note that there have been changes in the Veteran's ratings during the pendency of the claim.  Most recently, the Veteran was rated 30 percent for his PTSD.  During the pendency of this claim, the Veteran's PTSD rating was increased to 70 percent.  He is now attempting to obtain a TDIU rating and the criteria for a total disability rating under the provisions of 38 C.F.R. § 4.16(a) have now been met.  

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09), defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  

Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability.  

The determination as to whether a total disability rating is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991). 

In the Veteran's Application for Increased Compensation Based On Unemployability (VA Form 21-8940) received in  October 2014,  the Veteran indicated that he was 71 years old and he was unable to concentrate, had problems with memory, with impaired motivation and mood, all which prevented him from securing or following any substantially gainful employment.  He last worked in 2014.  His occupation that year was as a driver's license examiner.  He also indicated that his highest education completed was 4 years of college.  Other than obtaining a bachelor's degree, he had no other training.  It is important to note that age may not be considered as a factor in evaluating service-connected disability and unemployability claims.  See 38 C.F.R. § 4.19 (2014). 

In this claim, the medical evidence shows that the Veteran is 70 percent disabled due to his PTSD.  He has been noted to not have worked since 2014, when he left his employment as a driver's license examiner, because he stated he could no longer concentrate, and interaction with Vietnamese people made him anxious and depressed.  He had memory loss, which had worsened during that time, and he had limited social contacts, mostly with his immediate household family, Music for Vets, and a bowling league once a week.  It is noted that he had memory loss and had panic attacks 2 to 3 times a week.  He was depressed, and his medication for his mood and sleep disturbance had to be changed and increased, at least 5 times during the appellate period .  Although he had education as an engineer, he no longer worked in that area, and could not maintain concentration to continue to work for the state Department of Safety.  During his March 2015 VA examination, the examiner opined that it would be unlikely that the Veteran would be able to secure or maintain employment across most competitive work and environmental settings due to the severity of his PTSD symptoms and his resultant reduced productivity and reliability.   

As such, resolving reasonable doubt in the Veteran's favor, the symptoms that are due to his PTSD prevent him from securing and maintaining substantially gainful employment.  Therefore, TDIU is warranted from July 1, 2014.  


ORDER

An initial increased rating for PTSD to 70 percent, and no higher is granted, subject to the laws and regulations governing monetary benefits.  

A TDIU is granted, effective July 1, 2014, subject to the laws and regulations governing monetary benefits.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


